o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c january cc ita b01 genin-127579-10 number release date uil -------------- -------------------------------------------------------- ------------- --------------------------- dear ------------- this letter responds to your request for information dated date you ask whether a particular cost is deductible for federal_income_tax purposes as a medical_care expense you also ask for citations relating to any litigation pertaining to the deductibility of costs related to a particular charitable_organization you name you have requested a general information_letter which calls attention to a well- established interpretation or principle of tax law without applying it to a specific set of facts see sec dollar_figure of revproc_2010_1 2010_1_irb_7 date a taxpayer may request a letter_ruling which interprets the tax laws and applies them to the taxpayer’s specific set of facts see sec dollar_figure of revproc_2010_1 i r b pincite however we ordinarily do not issue letter rulings regarding the tax consequences of a transaction for taxpayers who are not directly involved in the request see sec dollar_figure of revproc_2010_1 i r b pincite under sec_213 of the internal_revenue_code a deduction is allowable subject_to limitations for certain medical_care expenses the income_tax regulations provide in part that expenditures_for medical_care are confined to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness we are enclosing a copy of publication medical and dental expenses which discusses what expenses are included in calculating the deduction genin-127579-10 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see sec dollar_figure of revproc_2010_1 if you have any additional questions please contact our office at ----------- ------------- sincerely karin goldsmith gross senior technical reviewer branch income_tax accounting enclosure publication
